ROBERT J. WARD, District Judge
(dissenting).
When the constitutionality of Chapter 507, as amended by Chapter 508, of the 1974 Laws of New York (“Chapter 507” or “the. statute”) was previously raised before this three-judge Court, we held that the statute violated the Establishment Clause because it had a primary effect1 of advancing religion. Committee for Public Education v. Levitt, 414 F.Supp. 1174 (S.D.N.Y.1976) (“Levitt II”). Our decision was based in large measure on the Supreme Court’s holding in Meek v. Pittenger, 421 U.S. 349, 95 S.Ct. 1753, 1763, 44 L.Ed.2d 217 (1975). In Meek, the Court invalidated a Pennsylvania statute’s $12 million authorization for the loan of secular, nonideological, and neutral instructional materials to that state’s predominantly church-related nonpublic schools. The Court reasoned:
To be sure, the material and equipment that are the subjects of the loan — maps, charts, and laboratory equipment, for example — are “self-polic[ing], in that starting as secular, nonideological and neutral, they will not change in use.” 374 F.Supp., at 660. But faced with the substantial amounts of direct support authorized by Act 195, it would simply ignore reality to attempt to separate secular educational functions from the predominantly religious role performed by many *1132of Pennsylvania’s church-related elementary and secondary schools and to then characterize Act 195 as channeling aid to the secular without providing direct aid to the sectarian. Even though earmarked for secular purposes, “when it flows to an institution in which religion is so pervasive that a substantial portion of its functions are subsumed in the religious mission,” state aid has the impermissible primary effect of advancing religion. Hunt v. McNair, 413 U.S. 734, 743, 93 S.Ct. 2868, 37 L.Ed.2d 923.
The church-related elementary and secondary schools that are the primary beneficiaries of Act 195’s instructional material and equipment loans typify such religion-pervasive institutions.. The very purpose of many of those schools is to provide an integrated secular and religious education; the teaching process is, to a large extent, devoted to the inculcation of religious values and belief. See Lemon v. Kurtzman, 403 U.S., at 616-617, 91 S.Ct. 2105. Substantial aid to the educational function of such schools, accordingly, necessarily results in aid to the sectarian school enterprise as a whole. “[T]he secular education those schools provide goes hand in hand with the religious mission that is the only reason for the schools’ existence. Within the institution, the two are inextricably intertwined.” Id., at 657, 91 S.Ct. 2105 (opinion of Brennan, J.). See generally Freund, Public Aid to Parochial Schools, 82 Harv.L.Rev. 1680, 1688—1689. For this reason, Act 195’s direct aid to Pennsylvailia’s predominantly church-related, nonpublic elementary and secondary schools, even though ostensibly limited to wholly neutral, secular instructional material and equipment, inescapably results in the direct and substantial advancement of religious activity, cf. Committee for Public Education & Religious Liberty v. Nyquist, 413 U.S., at 781-783, and n.39, 93 S.Ct. 2955, and thus constitutes an impermissible establishment of religion.
421 U.S. at 365-66, 95 S.Ct. at 1763 (footnote omitted).
Reading Meek to state that the provision of substantial amounts of direct aid to the educational function of sectarian elementary and secondary schools impermissibly advanced religion by aiding the sectarian school enterprise as a whole, we struck down Chapter 507’s programs reimbursing New York sectarian schools 2 for the costs— primarily teacher salaries and fringe benefits3 — incurred in complying with state-mandated testing and pupil attendance reporting. Eighty-five percent of the 1,954 nonpublic institutions eligible to receive reimbursement under the statute were religiously-affiliated elementary and secondary schools. The purpose of many of those schools was to provide an integrated secular and religious education, and their teaching process was largely devoted to instilling religious values and belief.4 See, Meek, supra, 421 U.S. at 356, 364, 366, 95 S.Ct. 1753; Lemon v. Kurtzman, 403 U.S. 602, 616-17, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971). As in Meek, the amount of aid, estimated at $8-*1133$10 million annually, was substantial5 and the form of the aid — payments to the schools themselves, subsidizing their operating costs — -was direct. Accordingly, even though Chapter 507 was intended to aid only the secular educational function of the schools,6 we held that the statute inevitably resulted in the direct and substantial advancement of religious activity.
My colleagues do not contend that we misconstrued or misapplied Meek’s standard in our opinion in Levitt II. It is rather their position that in Wolman v. Walter, 433 U.S. 229, 97 S.Ct. 2593, 53 L.Ed.2d 714 (1977), the Court sub silentio rejected the principles set forth in Meek two years earlier,7 and adopted a new standard under which substantial direct aid to the educational function of sectarian schools is permissible, so long as there is no substantial risk that the aid will be used for religious purposes. I see in Wolman no such retreat from Meek or reformulation of the applicable principles. I believe that Meek remains valid and that Chapter 507 cannot pass constitutional muster thereunder. Accordingly, I respectfully dissent.
That the testing and scoring provision in Wolman 8 was upheld does not, in my opinion, indicate that the Court has rejected Meek’s standard as to the permissibility of aid to the educational function of sectarian schools. Meek did not hold that all such aid was ipso facto unconstitutional, but only that substantial direct aid was. 421 U.S. at 359, 364-66, 95 S.Ct. 1753. In upholding Wolman’s provision, the Court expressly noted that the Ohio statute did not authorize any payment to nonpublic school personnel for the costs of administering the tests. 433 U.S. at 239, 97 S.Ct. 2593. Thus, it could not be claimed that the schools received direct aid in the form of such payments. Moreover, the Court reasoned, since nonpublic school personnel did not participate in either the drafting or the scoring of the tests, “[t]he nonpublic school [did] not control the content of the test or its result. This serve[d] to prevent the use of the test as a part of religious teaching, and thus avoidfed] that kind of direct aid to religion found present in Levitt [v. Committee for Public Education, 413 U.S. 472, 93 S.Ct. 2814, 37 L.Ed.2d 736 (1973)].”9 433 U.S. at 239-40, 97 S.Ct. at 2601. Because the Ohio statute, in contrast to Chapter 507, did not involve direct aid to sectarian schools, I see no inconsistency between Meek and the result in Wolman.
Nor do I believe that there is anything in Wolman which stands for the proposition that substantial direct aid to the religious *1134schools’ educational function which has some potential for religious use is now constitutionally permissible so long as the possibility is not substantial. In addition to the testing and scoring services, the .only provisions upheld in Wolman which included aid to the schools’ educational function10 were the programs for therapeutic, guidance, and remedial services provided directly to students by public employees at public facilities,11 id. at 248, 97 S.Ct. 2593, and for the loan of textbooks to students, id. at 238, 97 S.Ct. 2593. So far as I can discern, there is nothing in Justice Blackmun’s opinion which indicates that either the testing and scoring or the therapeutic services were seen as presenting any potential whatsoever for diversion to religious use. Nor is there any suggestion that the aid would have been acceptable had any such possibility existed. Indeed, in order to uphold the loan of textbooks, the Court was forced to rely on the “unique presumption” of the non-divertibility of such aid created in Board of Education v. Allen, 392 U.S. 236, 88 S.Ct. 1923, 20 L.Ed.2d 1060 (1968). 433 U.S. at 251-52 n.18, 97 S.Ct. 2593. Furthermore, the Court struck down the provision for the loan of instructional materials and equipment which were “incapable of diversion to religious use.” Id. at 248-51, 97 S.Ct. at 2605.
Moreover, the Court clearly reaffirmed Meek in Wolman when it invalidated the programs providing field trip transportation and services to nonpublic school students and the loan of instructional materiais and equipment to pupils or their parents. In holding that the field trip provision had the impermissible effect of advancing religion, the Court, relying on Meek, reasoned that “the field trips are an integral part of the educational experience, and where the teacher works within and for a sectarian institution,” impermissible direct aid is the inevitable result. Id. at 254, 97 S.Ct. at 2608. Furthermore, in striking down the loan of instructional materials and equipment, Justice Blackmun’s opinion quoted Meek as follows:
“The very purpose of many of those schools is to provide an integrated secular and religious education; the teaching process is, to a large extent, devoted to the inculcation of religious values and belief. See Lemon v. Kurtzman, 403 U.S., at 616-617, 91 S.Ct. 2105. Substantial aid to the educational function of such schools, accordingly, necessarily results in aid to the sectarian school enterprise as a whole. ‘[T]he secular education those schools provide goes hand in hand with the religious mission that is the only reason for the schools’ existence. Within the institution, the two are inextricably intertwined.’ Id., at 657, 91 S.Ct. 2105 (opinion of Brennan, J.).” 421 U.S., at 366, 95 S.Ct. 1753.
Id. at 249-50, 97 S.Ct. at 2606. The Court concluded, just as it had in Meek, that “[i]n view of the impossibility of separating the secular education function from the sectarian, the state aid inevitably flow[ed] in part in support of the religious role of the schools.” Id. at 250, 97 S.Ct. at 2607.
*1135Given this reaffirmation of Meek, it seems clear to me that the constitutional standard set forth in that opinion is still controlling. I believe that Chapter 507 does not satisfy that standard. The statute is intended to compensate for secular educational services, but the funds granted thereunder flow directly to schools dedicated to a religious mission. Therefore, the state aid “inescapably results in the direct and substantial advancement of religious activity.” Meek, supra, 421 U.S. at 366, 95 S.Ct. at 1764.
In my opinion, the funds provided for recordkeeping under Chapter 507 have the impermissible effect of advancing religion for still another reason. Pupil attendance reporting is as essential to the schools’ sectarian educational function as it is to the secular aspect of the curriculum. Yet, as was the case with the payments to nonpublic schools for nonideological maintenance and repair services involved in Committee for Public Education v. Nyquist, 413 U.S. 756, 774-80, 93 S.Ct. 2955, 37 L.Ed.2d 948 (1973), no attempt has been made to restrict payments to those expenditures which are related exclusively to the schools’ secular functions. Nor is such a restriction possible. Consequently, as in Nyquist, the state aid impermissibly advances religion by directly subsidizing the religious activities of sectarian schools. Cf. Levitt v. Committee for Public Education, 413 U.S. 472, 480, 93 S.Ct. 2814, 37 L.Ed.2d 736 (1973) (“Levitt I")
Chapter 507 has the further constitutional defect, in my view, of requiring excessive governmental entanglement with religion. My colleagues have recognized that some of the testing materials could be diverted to religious use and that the records submitted in support of claims for reimbursement could be inaccurate. Once these possibilities for diversion have been detected, it seems to me that excessive state entanglement with religion is inevitable in order to avoid the impermissible effect of advancing religion:
We need not and do not assume that teachers in parochial schools will be guilty of bad faith or any conscious design to evade the limitations imposed by the statute and the First Amendment.
. But the potential for impermissible fostering of religion is present. . The State must be certain, given the Religion Clauses, that subsidized teachers do not inculcate religion . . .
A comprehensive, discriminating, and continuing state surveillance will inevitably be required to ensure that these restrictions are obeyed and the First Amendment otherwise respected. .
Lemon, supra, 403 U.S. at 618—19, 91 S.Ct. at 2114; accord, Wolman, supra, 433 U.S. at 254, 97 S.Ct. 2593; Meek, supra, 421 U.S. at 369-70, 95 S.Ct. 1753.
In order to be certain that teachers whose salaries are subsidized by Chapter 507 do not use the testing materials for religious purposes, I believe that-the state’s current procedure of reviewing a random sample of examination papers for academic content would have to be supplemented by a detailed search for religious values or belief in the grading of all test papers in which the teacher exercises subjective judgment. For “[ujnlike a book, a teacher cannot be inspected once so as to determine the extent and intent of his or her personal beliefs and subjective acceptance of the limitations imposed by the First Amendment.” Lemon, supra, 403 U.S. at 619, 91 S.Ct. at 2114; accord, Wolman, supra, 433 U.S. at 254, 97 S.Ct. 2593; see Levitt I, supra, 413 U.S. at 481, 93 S.Ct. 2814. Such a system of continuous monitoring of the grading of examinations by religious school teachers would constitute ¿xcessive entanglement between church and state. See Wolman, supra 433 U.S. at 254, 97 S.Ct. 2593; Meek, supra, 421 U.S. at 369-72, 95 S.Ct. 1753; Lemon, supra, 403 U.S. at 617-19, 91 S.Ct. 2105.
In addition, most of the state aid under Chapter 507 is for reimbursement of the cost of teacher salaries and fringe benefits. Such reimbursable costs are based upon the number of hours teachers devote to the funded activities. The schools are required *1136to submit a form entitled “Justification of Salary and Fringe Benefit Costs Claimed For State Aid For Testing, Reporting and Evaluating” on which the reimbursable costs are calculated by first computing the percentage of aggregate total work time devoted to funded services and then multiplying the amount of aggregate wages and benefits by that percentage. While this form and the additional reporting and auditing procedures12 suffice to ensure the mathematical accuracy of the computations, they do nothing to verify that the percentage of total time claimed for reimbursable activities is based upon the number of hours teachers have actually devoted to purely *1137secular functions.13 Indeed, in order to be certain, as the Establishment Clause demands, that none of the schools’ religious functions have been served during the time charged, constant on-site inspection of sectarian schools would be required. Such a system of continuous state surveillance of the activities of religious schools would clearly constitute excessive state entanglement with religion. See Lemon, supra, 403 U.S. at 617-19, 621-22, 91 S.Ct. 2105.
Moreover, in my opinion, the instant statute has resulted in excessive entanglement of yet another sort. To determine the constitutionality under the Establishment Clause of the aid provided by Chapter 507, my colleagues have examined for possible religious meaning the sample tests and other documents submitted by the parties and have decided on the basis of this evidence that there was no substantial risk that the state aid could be used for religious purposes. The Supreme Court has stated, however, that the very adjudication required under such an approach is, in itself, excessive governmental entanglement with religion. In New York v. Cathedral Academy, 434 U.S. 125, 98 S.Ct. 340, 54 L.Ed.2d 346 (1977), the Court held that New York State could not reimburse sectarian schools for the costs of state-mandated recordkeeping and testing services which were incurred in reliance on the predecessor statute to Chapter 507 before it was held unconstitutional in Levitt I. In response to the sectarian school plaintiff’s argument that the Court of Claims would review all expenditures for which reimbursement was sought, in order to be certain that state funds did not subsidize sectarian activities, Justice Stewart, speaking for the majority, explained:
[Ejven if such an audit were contemplated, we agree with the appellant that this sort of detailed inquiry into the subtle implications of in-class examinations and other teaching activities would itself constitute a significant encroachment on the protections of the First and Fourteenth Amendments. In order to prove their claims for reimbursement, sectarian schools would be placed in the position of trying to disprove any religious content in various classroom materials. In order to fulfill its duty to resist any possibly unconstitutional payment, . . . the State as defendant would have to undertake a search for religious meaning in every classroom examination offered in support of a claim. And to decide the case, the Court . . . would be cast in the role of arbiter of the essentially religious dispute.
The prospect of church and state litigating in court about what does or does not have religious meaning touches the very core of the constitutional guarantee against religious establishment, and it cannot be dismissed by saying it will happen only once. Cf. Presbyterian Church v. Blue Hull Mem. Presb. Church, 393 U.S. 440, 89 S.Ct. 601, 21 L.Ed.2d 658.
434 U.S. at 132-33, 98 S.Ct. at 345.
In the instant case, it would appear that a one-time review such as that contemplated in Cathedral Academy would not suffice to ensure the neutrality of the aid provided by the New York statute. Chapter 507 authorizes reimbursement for teacher-time devoted not only to the reporting and examination programs currently in effect, but also to such “other similar state prepared examinations and reporting procedures” as may be developed in the future. 1974 N.Y. Laws ch. 507, § 3. Furthermore, even within the current testing programs, the examination questions presented to students and graded by state-subsidized teachers are constantly changing. While the majority may be satisfied that the risk of diversion to religious use presented by the sample exam*1138ination questions and materials they have reviewed to date is not substantial, I know of no way short of continuing surveillance to guarantee that the same is true of materials and examinations prepared in the future.
Accordingly, I conclude that Chapter 507 is unconstitutional under the Establishment Clause to the extent that it authorizes the allocation of state funds to sectarian schools,14 both because it has a primary effect of advancing religion and because it fosters excessive governmental entanglement with religion.

. It is well-settled that “[i]n order to pass muster [under the Establishment Clause], a statute must have a secular legislative purpose, must have a principal or primary effect that neither advances nor inhibits religion, and must not foster an excessive government entanglement with religion.” Wolman v. Walter, 433 U.S. 229, 236, 97 S.Ct. 2593, 2599, 53 L.Ed.2d 714 (1977); accord Roemer v. Maryland Public Works Board, 426 U.S. 736, 748, 96 S.Ct. 2337, 49 L.Ed.2d 179 (1976); Meek v. Pittenger, 421 U.S. 349, 358, 95 S.Ct. 1753, 44 L.Ed.2d 217 (1975); Committee for Public Education v. Nyquist, 413 U.S. 756, 772-73, 93 S.Ct. 2955, 37 L.Ed.2d 948 (1973); Lemon v. Kurtzman, 403 U.S. 602, 612-13, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971).


. In view of its clear severability clause, we upheld the statute to the extent that .it authorized funds to nonsectarian private schools. Levitt II, supra, 414 F.Supp. at 1180 & n.9.


. The reimbursement was not for salary supplements given teachers to compensate for the time devoted to funded activities, but rather represented a percentage of ordinary compensation which would have been paid even if the state-required services were not performed. Levitt II, supra, 414 F.Supp. at 1176.


. According to defendants’ answers to plaintiffs’ interrogatories filed prior to our decision in Levitt II, the recipients of the aid included schools which: “(1) are controlled by churches or religious organizations, (2) have as their purpose the teaching, propagation and promotion of a particular religious faith, (3) conduct their operations, currículums and programs to fulfill that purpose, (4) impose religious restrictions on admissions, (5) require attendance at instruction in theology and religious doctrine, (6) require attendance at or participation in religious worship, (7) are an integral part of the religious mission of the sponsoring church, (8) have as a substantial or dominant purpose the inculcation of religious values, (9) impose religious restrictions on faculty appointments, and/or (10) impose religious restrictions on what the faculty may teach.” Compare Meek, supra, 421 U.S. at 356, 95 S.Ct. 1753.


. Compare the $12 million for the loan of instructional materials and equipment involved in Meek, where more than 75% of the 1,320 schools were religiously affiliated. 421 U.S. at 364-65, 95 S.Ct. 1753.


. The legislative purpose of the statute was “to evaluate, through a system of uniform state testing and reporting procedures, the quality and effectiveness of instruction to assure that those who are attending instruction, as required by law, are being adequately educated within their individual capabilities.” 1974 N.Y. Laws ch. 507, § 1.


. Those principles were reaffirmed by the Court in Roemer v. Maryland Public Works Board, 426 U.S. 736, 753-55, 96 S.Ct. 2337, 49 L.Ed.2d 179 (1976).


. The Ohio statute under review in Wolman authorized the state “[t]o supply for use by pupils attending nonpublic schools within the district such standardized tests and scoring services as are in use in the public schools of the state.” 433 U.S. at 238-39, 97 S.Ct. at 2600.


. In Levitt v. Committee for Public Education, 413 U.S. 472, 93 S.Ct. 2814, 37 L.Ed.2d 736 (1973) (“Levitt I"), the Court invalidated the predecessor statute to Chapter 507, which had provided for reimbursement to sectarian schools of the expenses of teacher-prepared testing as well as standardized examinations and recordkeeping. While the Court’s decision focused on the fact that no means were available to assure that the internally-prepared tests were free of religious instruction, id. at 480, 93 S.Ct. 2814, the Court in Wolman made it clear that Levitt I did not imply that reimbursement to religious schools for the costs of testing would be constitutionally permissible if teacher-prepared examinations were eliminated. “The Court did not reach any issue regarding the standardized testing, for it found its funding inseparable from the unconstitutional funding of teacher-prepared testing.” 433 U.S. at 240 n.8, 97 S.Ct. at 2601.


. The Court also upheld the provision of speech, hearing, and psychological diagnostic services to pupils attending nonpublic schools on the basis that they were public health services which could constitutionally be supplied to nonpublic school children as part of a general legislative program made available to all students. 433 U.S. at 242—44, 97 S.Ct. 2593. The permissibility of including sectarian schools in programs providing “bus transportation, school lunches, and public health facilities — secular and nonideological services unrelated to the primary, religion-oriented educational function of the sectarian school” was explicitly reaffirmed in Meek. 421 U.S. at 364, 371 n.21, 95 S.Ct. at 1763; accord, Lemon, supra, 403 U.S. at 616-17, 91 S.Ct. 2105; Everson v. Board of Education, 330 U.S. 1, 14, 17-18, 67 S.Ct. 504, 91 L.Ed. 711 (1947). The Court indicated that the Pennsylvania statute’s provision of diagnostic speech and hearing services would have been permissible as such a general welfare service. 421 U.S. at 371 n.21, 95 S.Ct. 1763. The program was invalidated, however, because it was found to be unseverable from the unconstitutional provisions of the statute. Id; accord, Wolman, supra, 433 U.S. at 243—44, 97 S.Ct. 2593.


. As with the testing and scoring services, no direct aid was involved. No payments were provided to the schools, nor did the schools exercise control over the services. 433 U.S. at 244-48, 97 S.Ct. 2593.


. Chapter 507 provides in this regard:
§ 4. Application.
Each school which seeks an apportionment pursuant to this act shall submit to the commissioner an application therefor, together with such additional reports and documents as the commissioner may require, at such times, in such form and containing such information as the commissioner may prescribe by regulation in order to carry out the purposes of this act.
§ 5. Maintenance of records.
Each school which seeks an apportionment pursuant to this act shall maintain a separate account or system of accounts for the expenses incurred in rendering the services required by the state to be performed in connection with the reporting, testing and evaluation program enumerated in section three of this act. Such records and accounts shall contain such information and be maintained in accordance with regulations issued by the commissioner, but for expenditures made in the school year nineteen hundred seventy-three-seventy-four, the application for reimbursement made in nineteen hundred seventy-four pursuant to section four of this act shall be supported by such reports and documents as the commissioner shall require. In promulgating such record and account regulations and in requiring supportive documents with respect to expenditures incurred in the school year nineteen hundred seventy-three-seventy-four, the commissioner shall facilitate the audit procedures described in section seven of this act. The records and accounts for each school year shall be preserved at the school until the completion of such audit procedures.
§ 6. Payment.
No payment to a qualifying school shall be made until the commissioner has approved the application submitted pursuant to section four of this act.
§ 7. Audit.
No application for financial assistance under this act shall be approved except upon audit of vouchers or other documents by the commissioner as are necessary to insure that such payment is lawful and proper.
The state department of audit and control shall from time to time examine any and all necessary accounts and records of a qualifying school to which an apportionment has been made pursuant to this act for the purpose of determining the cost to such school of rendering the services referred to in section three of this act. If after such audit it is determined that any qualifying school has received funds in excess of the actual cost of providing the services enumerated in section three of this act, such school shall immediately reimburse the state in such excess amount.
In addition section 176.2 of the Regulations of the Commissioner of Education provides:
Application for apportionment and required accounting records.
(a) A nonpublic school requesting apportionment of State monies in connection with Chapter 507 of the Laws of 1974 shall submit an application to the State Education Department in the form and at such time as the Commissioner of Education shall require. .In addition such nonpublic school shall submit completed apportionment worksheets as required by the Commissioner of Education.
(b) Each nonpublic school making application for apportionment during the school year 1975-76 and thereafter shall maintain at least the following records in support of the claim for apportionment:
(1) A separate set of expenditure accounts for each required service showing the amounts which are claimed for apportionment. These shall include accounts for salaries, supplies and materials, contractual expenses and fringe benefits.
(2) A time record for each employee involved in providing services for which apportionment is requested. This record shall clearly indicate the amount of time devoted to each service.
(3) An individual salary record for each employee involved in providing services for which apportionment is requested. This record shall, show gross salary, payroll deductions and net salary by payroll period. Payroll summary records yielding the same information may be maintained in lieu of individual salary records.
(4) A voucher file which shall include all paid vouchers, in whole or in part, used to substantiate costs included in the claim for apportionment.


. I do not agree with my colleagues’ suggestion that the accuracy of the time charged can be safeguarded by comparing the claims of private schools with those of public schools. To my knowledge, there is nothing in the record which indicates that any such comparison is included in the auditing procedures, see Footnote 12, supra, or which suggests that public schools even maintain comparable time records. In any event, I do not believe that comparisons by approximation are sufficient to satisfy the dictates of the Establishment Clause.


. Section 9 of the statute contains a severability clause in which the legislature expressed a clear intent that the act remain in force as to nonsectarian schools should its application as to sectarian schools be held to violate the Establishment Clause. See 1974 N.Y. Laws ch. 507, as amended by ch. 508, § 9. Compare Sloan v. Lemon, 413 U.S. 825, 833-34, 93 S.Ct. 2982, 37 L.Ed.2d 939 (1973). Accordingly my conclusion as to the unconstitutionality of the statute is limited to its application to sectarian schools.